Citation Nr: 1729429	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-28 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for a headache disability.

4.  Entitlement to an initial compensable rating for right leg shin splints.

5.  Entitlement to an initial compensable rating for left leg shin splints.  

6.  Entitlement to a total rating based on individual employability due to service connected disability (TDIU). 

7.  Entitlement to service connection for a traumatic brain injury (TBI).  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from October 2000 to December 2003, including service in the Southwest Asia theater of Operations, from April 30, 2002, to October 26, 2002, and from April 29, 2003, to September 8, 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and December 2010 decisions of the Houston, Texas, Regional Office.  

In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

The Board previously remanded the appeal in January 2015 and it has been returned for further appellate review.  

In the interest of clarity, the Board deems it necessary to address the procedural posture of the TDIU claim.  The January 2015 Board Decision and Remand stated that a TDIU claim had been raised during the pendency of the Veteran's appeal, and was part-and-parcel of the claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A September 2016 rating purporting to address the matter failed to assign the maximum benefit available, rendering the decision insufficient to remove the matter from appellate status.  See Jones v. Shinseki, 619 F.3d 1368, 1371-72 (Fed. Cir. 2010).  Thus, the Board has included the issue on the Title Page.  

The issues of entitlement to initial compensable ratings for (I) right leg shin splints, and (II) left leg shin splints; (III) a TDIU rating; and (IV) service connection for a TBI are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Extending the benefit of the doubt to the Veteran, the evidence fails to clearly and unmistakably establish that his pre-existing right ear hearing loss disability was not aggravated by service. 

2.  The evidence of record does not establish that the Veteran has had left hearing loss as defined by VA regulation, at any time during the pendency of the appeal.  

3.  Extending the benefit of the doubt to the Veteran, the evidence sufficiently relates his currently diagnosed migraine headaches to his period of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1153, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385 (2016).

2.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1153, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385 (2016).

3.  The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  As the Board is granting the service connection claims for bilateral hearing loss and a headache disability, further discussion of the VCAA is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA is required to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in January 2009.

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records have been obtained and he provided testimony in connection with his claims before the Board.  Further, the Veteran has been provided appropriate and adequate VA examinations and the evidence of record provides the Board with an adequate basis to fully and fairly evaluate the appeal.  

The Veteran has been afforded a hearing before the undersigned Veterans Law Judges (VLJ), in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chair a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJs addressed the basis of the prior determinations and identified the elements of the claims that were lacking, as evidenced by the questions posed to the Veteran and his representative.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims and provided the Veteran and his representative an opportunity to associate these records with the claims folder.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran and his representative, through testimony, questioning and presented arguments, demonstrated actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connect on may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of § 3.385 to define hearing loss for VA compensation purposes). 

Service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159. 

The Veteran's July 2000 pre-enlistment audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
35
50
LEFT
10
0
0
0
5

On his July 2000 Report of Medical History, the Veteran also reported a history of hearing loss, with the military medical professional indicating a history of multiple pre-service right ear surgical procedures and right ear hearing loss.  However, the record also reflects that the Veteran received an October 2000 waiver for this disability and was admitted to service.  

A March 2003 pre-deployment assessment notes that the Veteran was deemed to be "Not Deployable" but he was provided a waiver, placing him on a permanent hearing profile, and deployed to the theater of Operations.  In support of this finding the April 2003 audiological evaluation documenting, pure tone thresholds, in decibels, were cited as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
60
45
50
LEFT
10
5
0
0
10

On the Veteran's September 2003 post-deployment and final in-service, audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
50
60
LEFT
10
5
0
5
10

On the authorized VA audiological examination in February 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
60
45
60
60
LEFT
20
15
15
20
30

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 96 percent in the left ear.  The examiner diagnosed bilateral hearing loss but did not provide any etiological opinion.  

In March 2012, on the authorized VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
60
65
65
LEFT
20
25
20
30
30

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 96percent in the left ear.  At this time the examiner did not provide an etiological opinion because relevant medical evidence was not available. 

In a July 2012 addendum opinion, the examiner noted review of the claims folder and opined that neither the Veteran's right or left ear hearing impairment disabilities were likely related to service.  

With respect to the right ear, the examiner reasoned that the Veteran had a preexisting right ear hearing impairment disability, and the noted in service changes in right ear audiological acuity were attributable to a preservice congenital atresia.  He further stated there was no evidence that the disability was aggravated by service.  The examiner then stated that the shifts in audiological acuity were not consisted with the effects of in-service noise because, given the severity of the Veteran's preexisting right ear hearing loss, any in service acoustic traumas would have been lessened before reaching the ear.  

The examiner then cited a VA funded study by the Institute of Medicine, Noise and Military Service: Indications for Hearing Loss and Tinnitus (2006), to support the proposition that there was no basis to support the delayed onset of hearing impairment after exposure to acoustic trauma.  To further support his opinion the examiner cited the absence of any significant changes in left or right ear audiological acuity in the Veteran's left ear between enlistment and separation.  

In a July 2016 VA examination supplemental opinion, the examiner again reviewed the evidence of record and opined that the Veteran's bilateral hearing impairment was not likely related to military service nor aggravated by service.  

As it related to the Veteran's right and left ears, the examiner citied the absence of any significant shift in hearing on audiological examination between enlistment and separation.  The examiner again cited a report by the Institute of Medicine, Noise and Military Service that the preponderance of "the scientific evidence indicates no basis for delayed effects of noise upon hearing."  Additionally, because there was preexisting right ear hearing loss, the examiner stated that this would have likely have decreased the impact any in-service acoustic trauma(s) might have caused.  

      Merits

The Veteran provides a competent and credible account of sustaining in-service acoustic traumas, including as related to being feet away from the explosion of an improvised explosive device and the observation of progressively decreasing audiological acuity symptoms in-and-since service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service department records reflect Petroleum Heavy Vehicle Operator as the Veteran's Military Occupational Specialty (MOS) and confirm his service in the Southwest Asia theater of Operations, which both tend to corroborate his account of sustaining in-service acoustic trauma(s).  Further, service connection has been established for an acquired psychiatric disorder based, at least in part, on the Veteran's account of coming under enemy fire while in the Southwest Asia theater of Operations.  The Veteran's service treatment records reflect some fluctuations in his audiological acuity, but consistently reflect decreased audiological acuity at multiple frequencies, generally consistent with his account of symptomatology.  

When the aforementioned evidence is considered with all other evidence of record, the Board finds that the Veteran's account of in-service military noise exposure and bilateral hearing impairment symptomatology, to include the progressive decrease of audiological acuity since separation, to be competent, credible and highly probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir.1996). 

	Right Ear

As noted above, the Veteran's July 2000 pre-enlistment Report of Medical History audiological report notes right ear hearing impairment, for VA purposes, and that he was only deemed qualified for enlistment after obtaining an October 2000 waiver.  Accordingly, the Board finds that a right ear hearing impairment disability was noted on his enlistment examination and existed prior to acceptance and enrollment into service.  Therefore, the presumption of soundness does not apply to the Veteran's right ear hearing loss service connection claim.  38 U.S.C.A. § 1111.  Thus, the Board must consider entitlement to service connection for right ear hearing impairment on the basis of aggravation of the preexisting condition.

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  See Davis v. Principi, 276 F.3d. 1341, 1346-46 (Fed. Cir. 2002); Maxson v. West, 12 Vet. App. 453, 458 (1999) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)), aff'd 230 F.3d 1330 (Fed. Cir. 2000).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)). 

The respective July 2012 and July 2016 VA examination opinions do not provide a sufficient basis to conclude the Veteran's pre-existing right ear hearing impairment was not clearly and unmistakably aggravated by his period of service.  Importantly, the examiner's opinions do not reflect adequate consideration of the Veteran's competent and credible account of observing a progressive decrease in audiological acuity in-and-post service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The examiner also selectively cites the VA funded study by the Institute of Medicine, Noise and Military Service: Indications for Hearing Loss and Tinnitus (2006), which ultimately concluded there is insufficient evidence to determine whether permanent noise induced hearing loss can develop much later in life and many other factors such as age, post service exposure, and medications may also contribute to the disorder.  Considering the examiner's opinions in context, the Board finds that the opinions merely suggest that the Veteran's preexisting right ear hearing loss disability was not permanently aggravated by in-service acoustic trauma.

The evidence of record confirms that the Veteran has right ear hearing impairment for VA purposes and that a right ear hearing impairment disability existed prior to service.  The Veteran also provides a competent and credible account of progressively decreasing audiological acuity following service in the Southwest Asia theater of Operations.  Moreover, service treatment records reflect decreased right ear audiological acuity at various hertz during the Veteran's period of service and compared with present finding is not sufficient to support a conclusion that the Veteran's present right ear hearing loss was temporarily aggravated by service.  In fact, the report by the Institute of Medicine, Noise and Military Service: Indications for Hearing Loss and Tinnitus raise the possibility that the disability may have been aggravated by service.  

After considering all the evidence of record, the Board finds that the evidence is at least in equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107; see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  Therefore, the Board finds the high evidentiary burden of showing clear and unmistakable evidence that the preexisting right ear hearing loss disability was not aggravated by service.  Service connection for right ear hearing loss is warranted.  

	Left Ear 

Based on the examination results of record, the Board finds that the Veteran has not had a left ear hearing loss during the pendency the appeal under VA standards pursuant to 38 C.F.R. § 3.385.  The audiometric results from the March 2012 VA examination, undisturbed as it is by any contrary medical evidence, has far more probative weight then the Veteran's lay statement regarding hearing difficulty.  

While the Board has considered the Veteran's competent account of decreased hearing acuity symptomatology, this is evidence that the Veteran has some difficulties hearing.   See Buchanan v. Nicholson, 451 F.3d at 1337.  The evidence of record does not demonstrate that the Veteran has the necessary training and expertise to provide a competent account of having hearing impairment for VA purposes and to the extent his statements purport to provide such a medical assessment and his statements are not competent or probative as to the determinative matter at hand.  

In sum, the competent and most probative evidence of record does not indicate that the Veteran has had left ear hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385 at any time during the pendency of the appeal.  Thus, the Board finds that there is no evidence of a left ear hearing loss disability for VA purposes during any period under appeal.  Brammer v. Derwinski, 3 Vet. App. 223, 225(1992).  Service connection for left ear hearing loss is not warranted.

Headache Disability

The Veteran presently seeks service connection for a headache disability.  Specifically, the Veteran maintains that he experienced the onset of these symptoms in-service in connection with coming under/sustaining enemy mortar fire.  See Hearing Trans., Jun. 17, 2014, p.5.  

As an initial matter, the medical evidence reflects the Veteran's diagnosis of migraine headaches.  See "Diagnosis," VA Headaches Disability Questionnaire, Feb. 8, 2016.  Thus, the analysis to follow will center on whether any headache disability is related to the Veteran's period of service.

The Veteran's July 2000 pre-enlistment examination Report of Medical Examination does not reflect any notation of any headache, or similar disability.  

Service treatment records do not reflect any noted treatment or complaints related to headaches or any similar symptomatology.  A September 2003 post deployment examination reflects the Veteran's report of experiencing the onset of headaches during his deployment.  

A March 2009 VA neuropsychological examination notes the Veteran's account of being exposed to multiple mortar blasts while stations in the Southwest Asia theater of Operations, including feeling the blast pressure wave on at least three occasions, and feeling dazed after such blasts.  Based on the Veteran's account of events, relevant medical history, current examination findings, and the VA doctor's expertise, the Veteran was noted as sustaining multiple in-service concussions.  

During a February 2016 VA examination, the Veteran detailed his account of in-service head traumas and of the onset of headache symptomatology in-service, and continuously since separation.  The examiner reported current examination findings, relevant medical history, and reported a diagnosis of migraine headaches was warranted.  Then the examiner opined that this diagnosis was not related to service, citing the absence of any notation of severe headaches at the time of enlistment or separation, the absence of any treatment records documenting treatment for headaches, and the absence of any notation in post-service treatment records with such a diagnosis.  

	Merits

The Veteran provides a competent and credible account of exposure to in-service acoustic traumas and of headache symptomatology, including since separation.  See Jandreau, supra.  The Veteran's account is not only consistent with the circumstances and conditions of his service in the Southwest Asia theater of operations and he has provided a generally consistent account as to these matters to multiple medical care providers and to the undersigned VLJ.  The Veteran also provides a credible reason for the lack of treatment for headache symptoms for many years (i.e., self-medication).  Further, the Veteran's account as to these events and attacks, at least in part, helped to establish service connection for posttraumatic stress disorder.  Accordingly, the Board finds the Veteran's account as to the aforementioned headache related matters and in-service events to be competent, credible, and highly probative.  	

The Board finds that the February 2016 VA examination opinion to be inadequate.  Importantly, the examination opinion does not reflect adequate consideration of the Veteran's competent and credible account of in-service symptomatology nor of sustaining multiple concussive blasts.  See Nieves-Rodriguez, supra.  The examiner also improperly relied solely on medical evidence, or the lack thereof, to support the provided opinion.  This becomes particularly significant when the evidence of record does not document the Veteran's in-service complaints of experiencing the onset of headache symptomatology in-service as well as VA's acceptance of his account as to exposure to concussive blasts, served as a basis to grant another claim.  Thus, the Board finds that the February 2016 VA examination opinion relies on incomplete, if not inaccurate, facts to support the provided opinion, rendering it of no probative value as to the question at hand.  

Essentially, there is no adequate medical nexus opinion of record but this is not fatal to the Veteran's claim, as in the present circumstance lay evidence may serve as a basis to establish the service connection claim.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997) (emphasizing that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  Initially, the Veteran's report of sustaining multiple concussive blasts in service is generally consistent with other evidence of record and has been conceded to some extent by VA.  Moreover, the September 2003 post-deployment Report of Medical History documents the Veteran's contemporaneous account of experiencing the onset of headache symptomatology in-service and his account of regularly experiencing and self-medicating such symptoms regularly since separation is competent, credible, and highly probative.  The medical evidence of record also confirms the Veteran's current diagnosis of migraine headaches.  

In sum, when considered in the aggregate, the Board finds that the lay evidence describing in-service headache symptomatology supports the later diagnosis of migraine headache.  See Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Thus, the Board resolving all reasonable doubt in the Veteran's favor finds that service connection for migraine headaches is warranted.  


ORDER

Service connection for right ear hearing loss is granted.  

Service connection for left ear hearing loss is denied.

Service connection for migraine headaches is granted.  



REMAND

In light of Correia v. McDonald, 28 Vet. App. 158 (2016), the Board finds that the February 2016 VA bilateral shin related examination must be supplemented.  The Veteran's respective right and left leg shin splints are rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5009-5020.  Significantly, the applicable diagnostic criteria are based on range of motion and, in Correia, the Court held that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The February 2016 VA examination report does not provide a clear indication of the right and left leg range of motion findings that were obtained on active versus passive motion nor range of motion findings in weight-bearing and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159(c)(4).

In June 2015, the Board acknowledged that the Veteran raised the issue of entitlement to a TDIU rating at his June 2014 Board hearing, found issue to be part-and-parcel of the respective right and left leg shin splint initial rating claims, and remanded the claim for appropriate development.  See Rice, supra.  In a September 2016 rating, the AOJ denied the Veteran's TDIU claim but did not include the claim on any subsequent supplemental statement of the case addressing the issues being returned on appellate review.  Of note, the June 2015 Board Decision and Remand explicitly asserted appellate jurisdiction over the TDIU claim that is part-and-parcel of the Veteran's initial rating claims for right and left leg shin splints and consistent with the Remand directive upon denial of any issue on appellate review an appropriate Supplemental Statement of the Case was to be issued and the matter returned to the Board for appellate adjudication.  As the AOJ has not complied with this aspect of the June 2015 Board Decision and Remand, the issue of entitlement to a TDIU must be remanded for compliance with the aforementioned directive.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The record suggests the Veteran receives regular VA leg shin splint treatments, but records dated since June 2016 have not been associated with the claims folder.  The record does not reflect an adequate attempt to obtain these relevant and reasonably identified treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  On remand, attempts to obtain these records must be undertaken.   

In December 2010, the RO denied the service connection for a traumatic brain injury (TBI).  The Veteran filed a September 2011 notice of disagreement with the denial of service connection for a TBI. The RO has yet to issue an appropriate Statement of the Case (SOC) in response to the NOD.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all sources of VA hospitalization and treatment related leg shin splints, since November 2011.  Then, undertake all appropriate effort to obtain any identified records and any negative response(s) should be in writing.

2.  After receipt of all additional records, schedule the Veteran for an appropriate VA orthopedic examination in connection with his respective right and left leg shin splints.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

Examination findings pertinent to the knees and ankles must be reported to allow for application of VA rating criteria for musculoskeletal disabilities.  The examiner must also comment on whether there is additional functional loss and/or limitation of motion due to pain during flare-ups and if so, this must be expressed in terms of estimated loss of range of motion, if possible.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If ankylosis is present, please so note.

Thereafter, the examiner should state the impact of the bilateral shin splints on the Veteran's ability to obtain and maintain any gainful employment (consistent with his education and occupational experience). 

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.
	
3.  Then, readjudicate the present matters on appeal, including the TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

4.  Finally, Issue a Statement of the Case addressing entitlement to service connection for TBI.  The determination was initially addressed by the RO in a December 2010 decision as discussed above.  Notify the Veteran that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeal of the claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


